—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered July 19, 1999, convicting defendant, upon his plea of guilty, of kidnapping in the second degree, and sentencing him, as a second violent felony offender, to a term of 20 years, unanimously affirmed.
The court properly exercised its discretion in summarily denying defendant’s motion to withdraw his plea in which defendant alleged that the People failed to provide him with protection as required by his cooperation agreement, since defendant presented only conclusory statements that he feared for his safety and since defendant committed several violations *246of the agreement, any one of which was sufficient to relieve the People of their promise to permit a more lenient disposition (see People v Anonymous, 208 AD2d 426, lv denied 84 NY2d 1008; People v Yu, 204 AD2d 129, lv denied 84 NY2d 835). Moreover, the agreement explicitly stated that the People were to be the sole arbiters of what security measures were appropriate and whether defendant’s cooperation was sufficient to warrant lenient treatment.
We perceive no basis for a reduction of sentence. Concur— Williams, J.P., Saxe, Ellerin, Lerner and Friedman, JJ.